EXHIBIT 10.9






Boston Scientific Corporation


Non-Qualified Stock Option Award Agreement
for Non-Employee Directors




This Agreement, dated as of the %%OPTION_DATE,’Month DD, YYYY%-% (the "Grant
Date"), is between Boston Scientific Corporation, a Delaware corporation (the
"Company"), and the person whose name appears on the Signature Page of this
Agreement (the "Participant"), a non-employee director of the Company. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Company's 2011 Long Term Incentive Plan, as amended from time to
time (the "Plan").


1.    Grant and Acceptance of Award. The Company hereby awards to the
Participant a Stock Option to purchase that number of shares of Stock set forth
on the Signature Page of this Agreement at the price set forth herein (the
"Grant Price"). The Grant Price is equal to the Fair Market Value of the
Company’s Stock on the Grant Date. This award is granted pursuant to and is
subject to the terms and conditions of this Agreement and the provisions of the
Plan. The Participant hereby accepts the award of the Stock Option.


2.    Vesting and Term of Stock Option. Except as otherwise provided in
Section 4 hereof (relating to a Separation From Service (as defined in the
Boston Scientific Corporation Non-Employee Director Deferred Compensation Plan,
as may be amended from time to time (the “Director Deferred Compensation Plan”))
and Section 5 hereof (relating to a Change in Control of the Company), the Stock
Option awarded hereunder shall vest in full on the last day of the Participant’s
current term as a non-employee director of the Company and have a term of ten
(10) years from %%OPTION_DATE,’Month DD, YYYY%-% until
%%EXPIRE_DATE_PERIOD1,’Month DD, YYYY%-% (the “Expiration Date”). If the
Expiration Date falls on a date on which the New York Stock Exchange is closed
for trading, the Expiration Date shall be the trading day immediately prior to
the Expiration Date.


3.    Exercise of Stock Option. Once the Stock Option vests and while the Stock
Option remains exercisable, the Participant may exercise the Stock Option by
delivering to the Company or its designee, in the form and at the location
specified by the Company, a notice stating the Participant’s intent to exercise
the Stock Option to purchase a specified number of shares of Stock and pay the
full Grant Price for such shares of Stock. Payment in full for the number of
shares of Stock being acquired may be paid in such manner as the Administrator
may specify from time to time, in its sole discretion, including, but not
limited to the following: (a) in cash, (b) by certified check or bank draft
payable in U.S. dollars ($US) to the order of the Company, (c) in whole or in
part in shares of Stock owned by the Participant, valued at Fair Market Value,
or (d) if available to the Participant, via cashless exercise, by which the
Participant delivers to the Participant’s securities broker instructions to sell
a sufficient number of shares of Stock acquired pursuant to the Stock Option to
cover the Grant Price, any applicable tax obligations and the brokerage fees and
expenses associated therewith. Notwithstanding the foregoing, if the Participant
resides in a country where the local foreign exchange rules and regulations
either preclude the remittance of currency out of


-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9




the country for purposes of paying the Grant Price for the shares of Stock being
acquired, or require the Company and/or the Participant to secure any legal or
regulatory approvals, complete any legal or regulatory filings, or undertake any
additional steps for remitting currency out of the country, the Company may
restrict the method of exercise to a form of cashless exercise (either a
cashless “sell all” exercise and/or a cashless “sell to cover” exercise) as it
shall determine in its sole discretion.


The exercise date applicable to the Participant’s exercise of the Stock Option
pursuant to this Section 3 will be deemed to be the date on which the Company
receives the Participant’s irrevocable commitment to exercise the Stock Option
in writing, subject to the Participant’s payment in full of the Grant Price for
the shares of Stock to be acquired within 10 (ten) days of the notice of
exercise of the Stock Option. The notice and payment in full of Grant Price for
the shares of Stock being acquired must be received by the Company or its
designee on or prior to the last day of the Stock Option term, as set forth in
Section 2 above, except as provided in Sections 4 and 5 below.


Upon the Company’s determination that there has been a valid exercise of the
Stock Option, the Company shall issue certificates in accordance with the terms
of this Agreement or cause the Company’s transfer agent to make the necessary
book entries for the shares of Stock subject to the exercised Stock Option.
However, the Company shall not be liable to the Participant, the Participant’s
personal representative or the Participant’s successor(s)-in-interest for
damages relating to any delays in issuing the certificates or in making book
entries, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in making book entries, or in the certificates
themselves.


The Company shall not be obligated to issue any shares of Stock until (a) all
federal, state and local laws and regulations, as the Company may deem
applicable, have been complied with; (b) the shares have been listed or
authorized for listing upon official notice to the New York Stock Exchange, Inc.
or have otherwise been accorded trading privileges; and (c) all other legal
matters in connection with the issuance and delivery of the shares have been
approved by the Company’s legal department.


4.    Separation From Service.


a.    If the Participant experiences a Separation From Service (as defined in
the Boston Scientific Corporation Non-Employee Director Deferred Compensation
Plan, as may be amended from time to time (the “Director Deferred Compensation
Plan”)) from the Company for any reason other than for cause (as defined in
Section 4.a(4)(C) of the Plan) prior to the end of the Participant’s current
term as a non-employee director of the Company, the Stock Option shall vest with
respect to a pro rata number of shares of Stock subject to the Stock Option
based on the number of months of service completed by the Participant (rounded
up to the nearest whole month) prior to such Separation From Service, and the
remainder of the Stock Option shall be immediately and automatically forfeited.
The vested portion of the Stock Option shall remain exercisable by the
Participant or the Participant’s appointed representative until the Stock Option
Expiration Date or such other term as the Administrator may determine at or
after grant, provided that such exercise period does not extend beyond the
original Expiration Date.




-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9




b.    If the Participant experiences a Separation From Service from the Company
for cause (as defined in Section 4.a(4)(C) of the Plan), the Stock Option,
whether vested or unvested, shall be forfeited.


c.    The Stock Option, to the extent unexerciseable on the date following the
end of any period described above or the term of the Stock Option set forth
above in Section 2, shall thereupon be forfeited.


d.    Any one of the Participant’s permitted transferee(s) (pursuant to Section
7 below) shall receive the rights herein granted subject to the terms and
conditions of this Agreement and any applicable Addendum. No transfer of this
Stock Option shall be approved and effected by the Administrator unless (i) the
Administrator shall have been timely furnished with written notice of such
transfer and any copies of such notice as the Administrator may deem, in its
sole discretion, necessary to establish the validity of the transfer; (ii) the
transferee or transferees shall have agreed in writing to be bound by the terms
and conditions of this Agreement and any applicable Addendum; and (iii) such
transfer complies with applicable laws and regulations.


e.    If the Participant resides in a country where the local foreign exchange
rules and regulations require the repatriation of sale proceeds, the Company may
require the Participant to sell any shares of Stock acquired under the Plan
within a specified period following the Participant’s Separation From Service
(as defined in the Director Deferred Compensation Plan) (in which case, this
Agreement shall give the Company the authority to issue sales instructions on
the Participant’s behalf).


5.    Change in Control. Immediately prior to a Change in Control, any unvested
portion of the Stock Option shall vest and become exercisable on a basis that
gives the Participant a reasonable opportunity to participate as a stockholder
in the Change in Control. In addition, the Stock Option shall terminate
immediately prior to the Change in Control unless the Stock Option is exercised
coincident therewith.


6.    Restrictions on Shares; Legend on Certificate. Shares of Stock issued to
the Participant in certificate form or to the Participant’s book entry account
upon exercise of the Stock Option may be restricted from transfer or sale by the
Company and evidenced by stop-transfer instructions upon the Participant’s book
entry account or restricted legend(s) affixed to certificates in the form as the
Company or its counsel may require with respect to any applicable restrictions
on sale or transfer.


7.    Transferability. Except as required by law, the Participant shall not
sell, transfer, assign, pledge, gift, hypothecate or otherwise dispose of the
Stock Option granted under this Agreement other than by will or the laws of
descent and distribution or without payment of consideration to the
Participant’s Family Members or to trusts or other entities for the benefit of
the Participant’s Family Members. During the Participant’s lifetime, the Stock
Option is exercisable only by the Participant, subject to Section 4 above.
Transfers of shares of Stock by the Participant are subject to the Company’s
Stock Trading Policy and applicable laws, rules and regulations.


-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9






8.    Responsibility for Taxes; Tax Withholding. The Participant shall be
responsible for the payment of any and all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance or other taxes of
any kind (“Tax-Related Items”) required by law to be paid with respect to the
grant, vesting and exercise of the Stock Option hereunder, including, without
limitation, the payment of any applicable withholding, Self-Employment
Contributions Act of 1954, as amended, and similar taxes or obligations. The
Company (a) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Stock Option,
including the grant of the Stock Option, the vesting of the Stock Option, the
exercise of the Stock Option, the subsequent sale of any shares of Stock
acquired upon exercise of the Stock Option and the receipt of any dividends, and
(b) does not commit to structure the terms of the grant or any aspect of the
Stock Option to reduce or eliminate the Participant’s liability for Tax-Related
Items.


Prior to the delivery of shares of Stock upon exercise of the Stock Option, if
the Participant’s country of residence requires withholding of Tax-Related
Items, the Company may withhold a sufficient whole number of shares of Stock
otherwise issuable upon exercise of the Stock Option that has an aggregate Fair
Market Value sufficient to pay the Tax-Related Items required to be withheld or,
to the extent it would not result in adverse accounting treatment, the Company
may, in its sole discretion withhold shares of Stock based on a rate of up to
the maximum applicable withholding rate. The cash equivalent of the shares of
Stock withheld will be used to settle the obligation to withhold the Tax-Related
Items. By accepting the Stock Option, the Participant expressly consents to the
withholding of shares of Stock as provided for hereunder.


Alternatively, the Participant hereby authorizes the Company (on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization) to immediately sell a sufficient whole number of shares of Stock
acquired upon exercise resulting in sale proceeds sufficient to pay the
Tax-Related Items required to be withheld. The Participant agrees to sign any
agreements, forms and/or consents that reasonably may be requested by the
Company (or the Company’s designated brokerage firm) to effectuate the sale of
the shares of Stock (including, without limitation, as to the transfer of the
sale proceeds to the Company to satisfy the Tax-Related Items required to be
withheld). Further, the Company may, in its discretion, withhold any amount
necessary to pay the Tax-Related Items from the Participant’s compensation or
any other amounts payable to the Participant, with no withholding of shares of
Stock or sale of shares of Stock, or may require the Participant to submit a
cash payment equivalent to the Tax-Related Items required to be withheld with
respect to the Stock Option.


All other Tax-Related Items related to the Stock Option and any shares of Stock
delivered in settlement of an exercised Stock Option are the Participant’s sole
responsibility. In no event, shall whole shares be withheld by or delivered to
the Company in satisfaction of any Tax-Related Items in excess of the maximum
statutory tax withholding required by law. The Participant agrees to indemnify
the Company and its Affiliates against any and all liabilities, damages, costs
and expenses that the Company and its Affiliates may hereafter incur, suffer or
be required to pay with respect to the payment or withholding of any Tax-Related
Items.




-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9




The Stock Option is intended to be exempt from the requirements of Section 409A
of the Code. The Plan and this Agreement shall be administered and interpreted
in a manner consistent with this intent. If the Company determines that the
Agreement is subject to Code Section 409A and that it has failed to comply with
the requirements of that Section, the Company may, in its sole discretion, and
without the Participant’s consent, amend this Agreement to cause it to comply
with Code Section 409A or be exempt from Code Section 409A.


9.    Repatriation and Legal/Tax Compliance Requirements. If the Participant is
resident outside of the United States, the Participant agrees to repatriate all
payments attributable to the shares of Stock and/or cash acquired under the Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of shares of Stock) in accordance with local foreign exchange rules and
regulations in the Participant’s country of residence. In addition, the
Participant agrees to take any and all actions, and consents to any and all
actions taken by the Company, as may be required to allow the Company to comply
with local laws, rules and regulations in the Participant’s country of
residence. Finally, the Participant agrees to take any and all actions as may be
required to comply with the Participant’s personal legal and tax obligations
under local laws, rules and regulations in the Participant’s country of
residence.


10.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.


The Participant understands that the Company may hold certain personal
information about the Participant, including (but not limited to) the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), nationality, job title, any shares of Stock or
directorships held in the Company, and details of all Stock Options awarded to
the Participant or any other entitlements to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor (“Data”)
for the purpose of implementing, managing and administering the Plan.


The Participant understands that Data may be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan, including but not limited to E*TRADE Securities LLC (“E*TRADE”) or any
successor or any other third party that the Company or E*TRADE (or its
successor) may engage to assist with the administration of the Plan from time to
time. The Participant understands the recipients of the Data may be located in
the Participant’s country, in the United States or elsewhere, and that the
recipients’ country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company’s Vice President, Total Rewards.


The Participant authorizes the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing


-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9




the Plan to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
the Participant’s participation in the Plan. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares of Stock acquired upon
exercise of the Stock Option. The Participant understands that the Participant
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Vice President, Total Rewards. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later revokes his or her consent, the Participant’s service with the Company
will not be adversely affected; the only consequence of refusing or withdrawing
the Participant’s consent is that the Company would not be able to grant the
Participant Stock Options or other equity awards or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact the Company’s Vice President, Total Rewards.


Finally, upon request of the Company, the Participant agrees to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company) to the Company that the Company may deem necessary
to obtain from the Participant for the purpose of administering the
Participant’s participation in the Plan in compliance with the data privacy laws
in the Participant’s country, either now or in the future. The Participant
understands and agrees that the Participant will not be able to participate in
the Plan if the Participant fails to provide any such consent or agreement
requested by the Company.


11.    Nature of Grant. By participating in the Plan, the Participant
acknowledges, understands and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the
Administrator at any time, to the extent permitted by the Plan;


(b)    the grant of the Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants or benefits in
lieu of Stock Options, even if Stock Options have been granted in the past;


(c)    all decisions with respect to future grants of Stock Options, if any,
will be at the sole discretion of the Administrator;


(d)    the Stock Option grant and the Participant’s participation in the Plan
shall not be interpreted to form a contractual or other relationship with the
Company or its Affiliates; further, the award of the Stock Option hereunder
shall not confer upon the Participant any right to continued service as a
director of the Company and this Agreement shall not be construed in any way to
limit


-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9




the rights of the Company or its shareholders pursuant to the organizational
documents of the Company and applicable law;


(e)    the Participant is voluntarily participating in the Plan;


(f)    the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty;


(g)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Option resulting from the termination of the service
relationship; and


(h)    the following provisions apply only if the Participant is resident
outside the United States: (A) the Stock Option, the shares of Stock subject to
the Stock Option, and the income and value of same are not part of normal or
expected compensation for any purpose; and (B) the Company shall not be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the U.S. dollar that may affect the value of the Stock Option or of
any amount due to the Participant pursuant to the exercise of the Stock Option
or the subsequent sale of any shares of Stock acquired upon exercise.


12.    Securities Laws. Upon the acquisition of any shares of Stock pursuant to
the exercise of the Stock Option, the Participant will make or enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with the Plan.


13.    Not a Public Offering. If the Participant is resident outside the United
States, neither the grant of the Stock Option under the Plan nor the issuance of
the underlying shares of Stock upon exercise of the Stock Option is intended to
be a public offering of securities in the Participant’s country of residence.
The Company has not submitted any registration statement, prospectus or other
filings to the local securities authorities unless otherwise required under
local law, and the grant of Stock Options is not subject to the supervision of
securities authorities outside the United States.


14.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on the Participant’s or his or her broker’s country
of residence or where the shares of Stock are listed, the Participant may be
subject to insider trading restrictions and/or market abuse laws that may affect
the Participant’s ability to accept, acquire, sell or otherwise dispose of
shares of Stock, rights to those shares of Stock (e.g., Stock Options) or rights
linked to the value of shares (e.g., phantom awards, futures) during such times
the Participant is considered to have “inside information” regarding the
Company, as defined in the laws or regulations in the Participant’s country.
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Participant placed before the Participant possessed
insider information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading


-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9




policy. The Participant acknowledges that it is the Participant’s responsibility
to comply with any restrictions and is advised to speak to the Participant’s
personal advisor on this matter.


15.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise the Participant regarding participation in the Plan or the Participant’s
acquisition or sale of shares of Stock. Investment in shares of Stock involves a
degree of risk. Before deciding whether to participate in the Plan, the
Participant should carefully consider all risk factors relevant to the
acquisition of shares of Stock under the Plan, and the Participant should
carefully review all of the materials related to the Stock Option and the Plan.
The Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors before taking any action related to the Plan.


16.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Stock Option and participation
in the Plan, or future grants of Stock Options that may be granted under the
Plan, by electronic means unless otherwise prohibited by local law. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party-designated by the
Company.


17.    Language. If the Participant is resident outside of the United States,
the Participant hereby acknowledges and agrees that it is the Participant’s
express intent that this Agreement and any applicable Addendum, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Option, be drawn up in English. If the Participant has
received this Agreement and any applicable Addendum, the Plan or any other
documents related to the Stock Option translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


18.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Stock Option shall be subject to any special terms and conditions
for the Participant’s country of residence as are forth in the applicable
addendum to the Agreement, if any (the “Addendum”). Further, if the Participant
transfers residence to another country reflected in an Addendum to the
Agreement, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws, rules and/or regulations or to facilitate the
operation and administration of the Stock Option or the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer of residence). Any applicable Addendum
shall constitute part of this Agreement.


19.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Stock Option, any shares of Stock acquired pursuant to
the Stock Option and the Participant’s participation in the Plan to the extent
the Administrator determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Stock Option or the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9






20.       Legal Notices. Any legal notice necessary under this Agreement shall
be addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the records of the Company for such Participant or to either party at such
other address as either party may designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


21.    Award Subject to the Plan; Conflicts. The Stock Option granted by this
Agreement and any applicable Addendum is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement contains terms and provisions
established by the Administrator specifically for the grant described herein.
Unless the Administrator has exercised its authority under the Plan to establish
specific terms of an Award, the terms of the Plan shall govern. Subject to the
limitations set forth in the Plan, the Administrator retains the right to alter
or modify the Stock Option granted under this Agreement as the Administrator may
determine are in the best interests of the Company. The Participant hereby
accepts the Stock Option subject to all the terms and provisions of the Plan and
this Agreement and agrees that all decisions under, and interpretations of, the
Plan and this Agreement by the Administrator, Committee or the Board shall be
final, binding and conclusive upon the Participant and the Participant’s heirs
and legal representatives.


22.    Governing Law and Venue. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflicts of laws principles) and
applicable federal laws. For the purpose of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of The Commonwealth of Massachusetts and agree that such litigation
shall be conducted in the state courts of Massachusetts or the federal courts of
the United States for the District of Massachusetts.


23.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


24.    Severability. The Participant agrees that the provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.


25.    Waiver. The Participant understands that the waiver by the Company with
respect to the Participant’s compliance of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach of such party of a provision of this
Agreement.


26.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


[remainder of page intentionally left blank]


-Rev. 1.2018



--------------------------------------------------------------------------------

EXHIBIT 10.9




IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
and delivered this Agreement as a sealed instrument as of the date and year
first above written.




PLAN: 2011 LONG TERM INCENTIVE PLAN
Shares of Stock Subject to the Stock Option: %%TOTAL_SHARES_GRANTED%-%
Grant Price: %%OPTION_PRICE,’$999,999,999.99’%-%




BOSTON SCIENTIFIC CORPORATION
            
                    mma06.gif [mma06.gif]
Name: Michael F. Mahoney
Title: President and Chief Executive Officer




%%FIRST_NAME%-% %%LAST_NAME%-%
PARTICIPANT*




*Signed via electronic signature    


By electronically accepting the Award, THE PARTICIPANT agreeS that (i) such
acceptance constitutes THE PARTICIPANT’S electronic signature in execution of
this Agreement; (ii) THE PARTICIPANT agreeS to be bound by the provisions of the
Plan, the Agreement and ANY Addendum; (iii) THE PARTICIPANT HAS reviewed the
Plan, the Agreement and ANY Addendum in their entirety, haS had an opportunity
to obtain the advice of counsel prior to accepting the Award and fully
understandS all of the provisions of the Plan, the Agreement and ANY Addendum;
(iv) THE PARTICIPANT HAS been provided with a copy or electronic access to a
copy of the U.S. prospectus for the Plan; and (v) THE PARTICIPANT hereby agreeS
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan, the Agreement and
ANY Addendum.


6677169-v3\GESDMS




-Rev. 1.2018

